DISMISS; Opinion issued February 13, 2013




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-12-00752-CV

                                    ROSA DIAZ, Appellant
                                            V.
                                  ISIDRO GARCIA, Appellee

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-10-02447

                               MEMORANDUM OPINION
                Before Chief Justice Wright, and Justices Lang-Miers and Lewis
                               Opinion by Chief Justice Wright
       By letter dated June 1, 2012, we notified appellant the $175 filing fee in this case was

due. We cautioned appellant that failure to pay the filing fee within ten days would result in the

dismissal of this appeal. Also by letter dated June 1, 2012, we notified appellant she had not

filed a docketing statement. We directed appellant to file a docketing statement within ten days.

We cautioned appellant that failure to do so might result in the dismissal of this appeal. By letter

dated January 23, 2013, we informed appellant that the Dallas County District Clerk’s Office

notified us that the clerk’s record had not been filed in this case because appellant had not paid

the clerk’s fee for the record. We directed appellant to, within ten days, file verification of

payment or written documentation that appellant is entitled to proceed without payment of costs.

We cautioned appellant that failure to file the required documentation might result in dismissal
of the appeal for want of prosecution. To date, appellant has not paid the filing fee, filed a

docketing statement, provided documentation that she has paid for the clerk’s record, provided

documentation that she is entitled to proceed without payment of costs, or otherwise

corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss the appeal. See TEX. R. APP. P. 37.3(b); 42.3(b),(c).



                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE




120752F.P05




                                                2
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

ROSA DIAZ, Appellant                              On Appeal from the 303rd Judicial District
                                                  Court, Dallas County, Texas
No. 05-12-00752-CV        V.                      Trial Court Cause No. DF-10-02447.
                                                  Opinion delivered by Chief Justice Wright.
ISIDRO GARCIA, Appellee                           Justices Lang-Miers and Lewis participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee ISIDRO GARCIA recover his costs of this appeal from
appellant ROSA DIAZ.


Judgment entered February 13, 2013.


                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                              3